DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020, 12/03/2020, 04/16/2021, and 06/03/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 10 – 12, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pylvanainen (US PgPub No. 2014/0240553). 
Regarding claim 1, Pylvanainen teaches a control apparatus (figure 2 item 20; control apparatus), comprising: a control unit to control a lens system of a photographing apparatus (figure 2 item 22 and paragraph 0033) to, when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number (paragraphs 0004, 0006, 0008, 0033, 0047, 0050 – 0054; when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number).

Regarding claim 2, as mentioned above in the discussion of claim 1, Pylvanainen teaches all of the limitations of the parent claim.  Additionally, Pylvanainen teaches wherein the lens system includes a zoom lens system and a focus lens system (paragraphs 0004, 0006, 0008, 0033, 0047, 0050 – 0054; a zoom lens system and a focus lens system), wherein the control unit further: change the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system  (paragraphs 0004, 0006, 0008, 0016, 0033, 0047, 0050 – 0054; dolly zoom effect where a zoom lens system and a focus lens system; wherein the control unit further: change the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system).

Regarding claim 3, as mentioned above in the discussion of claim 2, Pylvanainen teaches all of the limitations of the parent claim.  Additionally, Pylvanainen teaches wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object (paragraphs 0006, 0008, 0010, 0012; wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object).

Regarding claim 10, Pylvanainen teaches a mobile body (figure 3 camera), comprising: a photographing apparatus (figure 3 camera with sensor and lens), and a control apparatus including a control unit to control a lens system of the photographing apparatus (figure 2 item 22 and paragraph 0033) to, when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number (paragraphs 0004, 0006, 0008, 0033, 0047, 0050 – 0054; when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number).

Regarding claim 11, as mentioned above in the discussion of claim 10, Pylvanainen teaches all of the limitations of the parent claim.  Additionally, Pylvanainen teaches wherein the lens system includes a zoom lens system and a focus lens system, wherein the control unit further: changes the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and changes the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system (paragraphs 0004, 0006, 0008, 0016, 0033, 0047, 0050 – 0054; dolly zoom effect wherein the lens system includes a zoom lens system and a focus lens system, wherein the control unit further: changes the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and changes the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system).

Regarding claim 12, as mentioned above in the discussion of claim 11, Pylvanainen teaches all of the limitations of the parent claim.  Additionally, Pylvanainen teaches wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object (paragraphs 0006, 0008, 0010, 0012; wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object).

Regarding claim 19, as mentioned above in the discussion of claim 10, Pylvanainen teaches all of the limitations of the parent claim.  Additionally, Pylvanainen teaches wherein the control unit causes the mobile body to move at a predetermined speed, so that the distance between the object-side focus of the lens system and the photographed object is changed from the first distance a to the second distance n x a (paragraphs 0033, 0047; wherein the control unit causes the mobile body to move at a predetermined speed, so that the distance between the object-side focus of the lens system and the photographed object is changed from the first distance a to the second distance n x a).

Regarding claim 20, Pylvanainen teaches a control method for controlling a lens system of a photographing apparatus (figure 2 item 22 and paragraph 0033), comprising: when a distance between an object-side focus of the lens system and a photographed object is changed from a to n x a due to moving of the photographing apparatus, changing a focal length of the lens system from f to n x f, and changing a distance between an image-side focus of the lens system and an image plane from b to n x b, wherein n is a real number (paragraphs 0004, 0006, 0008, 0033, 0047, 0050 – 0054; when a distance between an object-side focus of the lens system and a photographed object is changed from a to n x a due to moving of the photographing apparatus, changing a focal length of the lens system from f to n x f, and changing a distance between an image-side focus of the lens system and an image plane from b to n x b, wherein n is a real number).

Claims 1 – 3, 10 – 12, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US PgPub No. 2017/0195549). 
Regarding claim 1, Cao teaches a control apparatus (figure 12), comprising: a control unit to control a lens system of a photographing apparatus (figures 7 - 9) to, when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number (figures 2 – 3 and 6 also paragraphs 0230 – 0233, 0243,  0272 - 0274; when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number).

Regarding claim 2, as mentioned above in the discussion of claim 1, Cao teaches all of the limitations of the parent claim.  Additionally, Cao teaches wherein the lens system includes a zoom lens system and a focus lens system (paragraphs 0230 – 0233, 0243,  0272 - 0274; a zoom lens system and a focus lens system), wherein the control unit further: change the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system  (paragraphs 0230 – 0233, 0243,  0272 - 0274; where a zoom lens system and a focus lens system; wherein the control unit further: change the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system).

Regarding claim 3, as mentioned above in the discussion of claim 2, Cao teaches all of the limitations of the parent claim.  Additionally, Cao teaches wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object (paragraphs 0230 – 0233, 0243,  0272 - 0274; wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object).

Regarding claim 10, Cao teaches a mobile body (figures 2, 10, and 12), comprising: a photographing apparatus (figure 12), and a control apparatus including a control unit to control a lens system of the photographing apparatus (figures 7 - 9) to, when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number (figures 2 – 3 and 6 also paragraphs 0230 – 0233, 0243,  0272 – 0274; when a distance between an object-side focus of the lens system and a photographed object is changed from a first distance a to a second distance n x a due to moving of the photographing apparatus, change a focal length of the lens system from a first focal length f to a second focal length n x f, and change a distance between an image-side focus of the lens system and an image plane from a third distance b to a fourth distance n x b, wherein n is a real number).

Regarding claim 11, as mentioned above in the discussion of claim 10, Cao teaches all of the limitations of the parent claim.  Additionally, Cao teaches wherein the lens system includes a zoom lens system and a focus lens system, wherein the control unit further: changes the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and changes the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system (paragraphs 0230 – 0233, 0243,  0272 - 0274;  wherein the lens system includes a zoom lens system and a focus lens system, wherein the control unit further: changes the focal length of the lens system to the second focal length n x f by controlling the zoom lens system, and changes the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b by controlling the focus lens system).

Regarding claim 12, as mentioned above in the discussion of claim 11, Cao teaches all of the limitations of the parent claim.  Additionally, Cao teaches wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object (paragraphs 0230 – 0233, 0243,  0272 - 0274; wherein the control unit further determines a setting-value for focusing of the focus lens system to change the distance between the image-side focus of the lens system and the image plane to the fourth distance n x b based on setting information, wherein the setting information represents the setting-value for focusing in a manner associated with: information corresponding to the focal length of the lens system, and information corresponding to the distance from the object-side focus of the lens system to the photographed object).

Regarding claim 19, as mentioned above in the discussion of claim 10, Cao teaches all of the limitations of the parent claim.  Additionally, Cao teaches wherein the control unit causes the mobile body to move at a predetermined speed, so that the distance between the object-side focus of the lens system and the photographed object is changed from the first distance a to the second distance n x a (paragraphs 0230 – 0233, 0243,  0272 - 0274; wherein the control unit causes the mobile body to move at a predetermined speed, so that the distance between the object-side focus of the lens system and the photographed object is changed from the first distance a to the second distance n x a).

Regarding claim 20, Cao teaches a control method for controlling a lens system of a photographing apparatus (figures 7 - 9), comprising: when a distance between an object-side focus of the lens system and a photographed object is changed from a to n x a due to moving of the photographing apparatus, changing a focal length of the lens system from f to n x f, and changing a distance between an image-side focus of the lens system and an image plane from b to n x b, wherein n is a real number (figures 2 – 3 and 6 also paragraphs 0230 – 0233, 0243,  0272 - 0274; when a distance between an object-side focus of the lens system and a photographed object is changed from a to n x a due to moving of the photographing apparatus, changing a focal length of the lens system from f to n x f, and changing a distance between an image-side focus of the lens system and an image plane from b to n x b, wherein n is a real number).

Allowable Subject Matter
Claims 4 – 9 and 13 -18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 4:  “wherein the control unit further controls the focus lens system when the lens system changes from a first zoom ratio corresponding to the first focal length f to a second zoom ratio corresponding to the second focal length n x f, so that a relationship of n, r1, r2, S1, and S2 satisfies a predetermined condition, wherein n= Zi / Z2, Z1 is the first zoom ratio, Z2 is the second zoom ratio, Si is a setting-value for focusing of the focus lens system at the first zoom ratio, S2 is a setting-value for focusing of the focus lens system at the second zoom ratio, r1 is an amount of movement of the focus lens system that causes the focus lens system to move from an infinitely far side to a nearest side at the first zoom ratio determined based on the setting information, and r2 is an amount of movement of the focus lens system that causes the focus lens system to move from an infinitely far side to a nearest side at the second zoom ratio determined based on the setting information” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 5, these claims are also objected to as being dependent from objected claim 4.

The following is a statement of reasons for the indication of allowable subject matter for claim 6:  “a determining unit to determine a setting-value for focusing of the photographing apparatus for changing the first focal length f of the lens system to the second focal length n x f, and a setting-value for zooming of the photographing apparatus for changing the third distance b from the image-side focus of the lens system to the image plane to the fourth distance n x b, based on: a time required for causing a zoom ratio of the photographing apparatus to change from a first zoom ratio corresponding to the first focal length f to a second zoom ratio corresponding to the second focal length n x f, the first zoom ratio, the second zoom ratio, information indicating the first distance a, and information indicating the second distance n x a” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 7 - 9, these claims are also objected to as being dependent from objected claim 6.

The following is a statement of reasons for the indication of allowable subject matter for claim 13:  “wherein the control unit further controls the focus lens system when a zoom ratio of the lens system changes from a first zoom ratio corresponding to the first focal length f to a second zoom ratio corresponding to the second focal length n x f, so that a relationship of n, r1, r2, S1, and S2 satisfies a predetermined condition, wherein n= Z1 / Z2, Z1 is the first zoom ratio, Z2 is the second zoom ratio, Si is a setting-value for focusing of the focus lens system at the first zoom ratio, S2 is a setting-value for focusing of the focus lens system at the second zoom ratio, r1 is an amount of movement of the focus lens system that causes the focus lens system to move from an infinitely far side to a nearest side at the first zoom ratio determined based on the setting information, and r2 is an amount of movement of the focus lens system that causes the focus lens system to move from an infinitely far side to a nearest side at the second zoom ratio determined based on the setting information” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 14, these claims are also objected to as being dependent from objected claim 13.

The following is a statement of reasons for the indication of allowable subject matter for claim 15:  “wherein the control apparatus further includes a determining unit to determine a setting-value for focusing of the photographing apparatus for changing the first focal length f of the lens system to the second focal length n x f, and a setting-value for zooming of the photographing apparatus for changing the third distance b from the image-side focus of the lens system to the image plane to the fourth distance n x b, based on a time required for causing a zoom ratio of the photographing apparatus to change from a first zoom ratio corresponding to the first focal length f to a second zoom ratio corresponding to the second focal length n x f, the first zoom ratio, the second zoom ratio, information indicating the first distance a, and information indicating the second distance n x a” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 16 - 18, these claims are also objected to as being dependent from objected claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US patent No. 2008/0211957) teaches a system with sensing object from multiple locations and focusing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/18/2022